THE COURT
(nem con.) also refused to give the following instructions, which were also moved by the plaintiff’s counsel:
2. That the defendant had no authority to enter and distrain, and if he did, he is a trespasser. That the corporation has no right to distrain at all, nor to raise taxes for purposes out of the town.
3. That if the jury should be satisfied by the evidence that all, or any part of the taxes for which the defendant distrained, were assessed by the corporation for a work of internal improvement beyond the town of .Alexandria, then, as to those taxes, so *1109assessed, the distress was irregular, and the corporation had no authority so to distrain.
4. That if the jury believe that the defendant procured the partial opening of the outer door by craft, and immediately 'entered with violence, injuring the wife of the plaintiff, who was holding the door, then the plaintiff is entitled to recover.
In support of his first prayer, Mr. Brent cited 2 Saund. PI. & Ev. 691; 2 Petersd. Abr. tit. “Arrest,” p. 326; Lee v. Gansel, 1 Cowp. 1. In support of his second prayer, he cited Loughborough v. Blake, 5 Wheat. [18 U. S.] 317, 4 Pet. Cond. R. 665; 2 Kent, Comm. 275, 339; 3 Wheeler, Abr. 457; Ellis v. Marshall, 2 Mass. 269; Rex. v. Larwood, Comb. 316; 2 Wheeler, Abr. 470.
Verdict for the defendant.